DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

By reviewing the original disclosure of the parent applications, none of the parent applications supports the newly presented claims 24-43. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Applicant presented new claims 24-43 in this continuation application. Applicant stated (Remarks, page 1, filed on 02/08/2021) that specification ([0012-0056]) supports the newly presented claims. The examiner noticed that the given range of the specification ([0012-0056]) is just the complete content of the specification (excluding paragraphs [57-74], which describes a generic computer of Fig. 6). 

The examiner has carefully reviewed the whole disclosure and could not find an adequate support for the newly added claims 24-43. 

The original disclosure describes a voice action system. If an advertiser wins a bid for modifying the voice action system, they could include additional voice actions by the winning advertiser (See [0003-0005], Summary of the invention, also illustrated by Fig. 5). The FOUR parent patents (US Pat. 9,275,411, 10,147,422, 10,283,118 and 11,017,769) are directed to similar subject matter as disclosed. However, in this continuation application, applicant presented new claims 24-43 which have no adequate support in the originally filed disclosure. 

	Independent claim 24 recites “parse the audio input received from the client device to identify a set of strings”. 

	The specification ([0018], [0021-0023]) only discloses parsing textual output of speech recognition engine. The specification does not support “parse the audio input”

	Claim 24 further recites: “determine that the set of strings identified from the audio input does not correspond to any of a plurality of voice commands”

	The specification ([0018], [0024]) only discloses semantic parser output does not correspond to a voice action. Please note, a voice action is defined as a triggering phrase and an action (Spec. [0003]). A voice action is not equivalent to claimed “voice commands”. Specification ([0034]) shows a voice input does not correspond to a phrase “Zweebork deal of the day”, which is not a voice command. 

	Claim 24 further recites: “the plurality of voice commands maintained on a database and identified as corresponding to a plurality of string sets”
 
	The specification only discloses storing language models in a language model base (Spec. [0019], [0022]). There is no disclosure about claimed “the plurality of voice commands maintained on a database”.

	Claim 24 further recites: “perform, responsive to the determination that the set of strings does not correspond to any of the plurality of voice commands, an action to modify the database to include a voice command corresponding to the set of strings to the plurality of voice commands.”

The original disclosure (Spec. [0018], [0024], [0038], a drawing Fig. 2, #205) only shows if a phase does not match a voice action, performing a default action such as performing a search. The original disclosure also discloses adding a voice action if an advertiser wins a bid (Spec. [0013]). The original disclosure also discloses modifying a language model (Spec. [0044]). However, the original disclosure fails to provide an adequate support for the limitation: “perform, responsive to the determination that the set of strings does not correspond to any of the plurality of voice commands, an action to modify the database to include a voice command corresponding to the set of strings to the plurality of voice commands”. 

Independent claim 34 (directed to a method) includes limitations similar to the system claim 24 as explained above.  Dependent claims 25-33 and 35-43 fail to remedy deficiency of their corresponding independent claims. In addition, these dependent claims also recite limitations that are not supported by the original disclosure. For example,  

Claims 25 and 35 recites “the action to provide, to the client device, an audio output indicating that the voice command corresponding to the audio input is not recognized.”
The most relevant section in the specification ([0024]) only discloses “In various other implementations, any other types of default actions may be taken in response to voice input that is not recognized as corresponding to a voice action triggering phrase, or a message may be presented to the user indicating that the requested action does not correspond to a supported voice action and asking what action the user wishes to take”. The disclosure does not provide an adequate support for the limitation recited in claims 25 and 35. 

If applicant believed that the original disclosure supports the newly presented claims, the examiner suggests applicant pointing out specific paragraphs rather than specifying a paragraph range that covers the whole specification.  

	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 24 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rajaram (US PG Pub. 2007/0078709, applicant submitted IDS, hereinafter referred to as Rajaram) in view of Deligne et al. (US PG Pub. 2008/0270136, hereinafter referred to as Deligne).

Since the original disclosure fails to provide an adequate support for the newly added claims 24-43, for the purpose of compact prosecution, the examiner interprets claimed features based on the most relevant sections in the disclosure and cites most relevant references to reject the independent claims 24 and 34. 

Rajaram was a reference submitted by the applicant and cited before for rejecting originally presented claims in parent applications. Rajaram was from the same assignee (Google LLC) of the instant application. Rajaram discloses accepting advertisers bid for inserting ads into audio communications if advertiser’s keywords match audio communications ([0046], [0097], [0102]). 

Deligne discloses recognizing voice commands. If a voice command is not recognizable, adding the not recognized words into the command vocabulary (Abstract, [0022], [0047]).

Regarding claims 24 and 34, Rajaram discloses a system / a method (Abstract, Fig. 1, a system / a method for analyzing audio document and inserting advertisement if a keyword matched) comprising: 
receiving, by a data processing system, from a client device, an audio input acquired via a microphone of the client device ([0089], input through microphone; fig. 3, client and server structure); 
parsing, by the data processing system, the audio input received from the client device to identify a set of strings ([0053], extracting snippets of text; [0068-0069], extracting keywords, topics). 
Rajaram discloses inserting advertisement into audio document if recognized content matches keywords from the advertisers.  Rajaram does not discloses feature related to unrecognized words. Therefore, Rajaram does not discloses “determining, by the data processing system, that the set of strings identified from the audio input does not correspond to any of a plurality of voice commands, the plurality of voice commands maintained on a database and identified as corresponding to a plurality of string sets; and 
performing, by the data processing system, responsive to the determination that the set of strings does not correspond to any of the plurality of voice commands, an action to modify the database to include a voice command corresponding to the set of strings to the plurality of voice commands.”

Seligne discloses using voice commands to control a user device (Seligne, [0021-0023]). If certain words are not recognizable, the system add new words to the recognition vocabulary ([0009-0010], [0021-0025]).

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Rajaram’s teaching with Seligne’s teaching to add unrecognized new words into vocabulary. One having ordinary skill in the art would have been motivated to make such a modification to improve speech recognition efficiency (Seligne, [0043]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner discovered several relevant prior art references that are related to one or more concepts disclosed by the instant application. These references are included in the attached PTO-892 form for completeness of the record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659